internal_revenue_service significant index no department of the treasury washington person to contact telephone number refer reply to biep ra t a2 ate nov re dear this letter constitutes notice that your request of date for a waiver of the minimum_funding_standard for the above-named money_purchase_pension_plan for the plan_year ending date has been granted subject_to the amendment of the plan to include the provisions of attachment i to this letter this waiver has been granted in accordance with sec_412 of the code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the amount for which this waiver has been granted is the contribution that would otherwise be required to reduce the balance in the funding_standard_account to zero as of date the plan_sponsor is a and the temporary substantial business hardship experienced by the sponsor which operates primarily resulted from a managed care contract entered into between a owned by the sponsor and which caused to incur net losses during the first years of the contract the contract was terminated in date effective date and was replaced by a fee-for-service contract the new contract reversed the losses that had suffered but the shift from the prepayment system to the fee-for-service system resulted in cashflow problems furthermore the physician's group incurred additional losses because it was unable to cancel its contract with until date the business hardship appears to be temporary and related to the contract with which has been re-negotiated the subsidiary term note from as well as a has obtained a dollar_figure line of credit with the sponsor has indicated that it intends to resume making contributions to the plan for the plan_year ending date the cashflow problems have improved as a result furthermore when a defined_contribution_plan receives a waiver of the minimum_funding requirements the plan in accordance with revrul_78_223 1978_1_cb_125 must be amended to reflect the waiver if the plan does not otherwise provide for such waiver section dollar_figure of revproc_94_41 1994_1_cb_711 provides that the applicant requesting a waiver need not submit an amendment designed to satisfy revrul_78_223 if no amendment is submitted the irs may issue a ruling letter granting a conditional funding waiver requiring the adoption of an amendment supplied by the irs because no plan amendment accompanied your request we are granting the waiver subject_to your adoption of the enclosed proposed amendment if that amendment is not adopted within a reasonable_time this waiver is retroactively null and void however if you disagree with our amendment or would like to modify it in any way we will consider any such request if such request is submitted in writing no later than days from the date of this ietter your letter should clearly state the exact changes you propose this letter is not a ruling as to the effect that the plan amendment may have on the qualified status of the plan your attention is called to the following sec_412 of the code describes the consequences which result in the event the plan is amended to increase benefits to change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized sec_412 of the code provides that the amortization charge described in sec_412 must be computed by using an interest rate as described in sec_412 sec_412 of the code as amended by a of the omnibus budget reconciliation act of requires that for plan years beginning after date each waived_funding_deficiency must be amortized by equal annual installments over a period of years this provision is applicable to an amortization base established in a plan_year beginning after date as in this case for the waiver granted for the plan_year ending date this ruling is directed only to the taxpayer that requested it sec_61 k of the internal_revenue_code provides that it may not be used or cited by others as precedent in accordance with the instructions to form_5500 a schedule b actuarial information must be filed for each plan_year for which a waiver is being amortized see line of schedule r retirement_plan information schedule b should be filed for this plan accordingly when filing form_5500 for the plan_year ending date the date of this letter should be entered on schedule b see line 8a for this reason we suggest that you furnish a copy of this letter to the individual who is responsible for the completion of the schedule b who does not have to be an enrolled_actuary in this case a copy of this letter is being sent to the pacific coast area office in los angeles california if you have any questions concerning this ruling please contact the individual referenced above sincerely yours martin l pippins manager employee_plans actuarial group tax exempt government entities division enclosure attachment attachment the employer if unable to satisfy the minimum_funding_standard for a given plan_year may apply to the internal_revenue_service for a waiver of the minimum_funding_standard if the waiver is granted the following provisions apply the valuation_date for a given plan_year is the last day of each plan_year an adjusted account balance shall be maintained for each plan participant whose actual account balance is less than or equal to his or her adjusted account balance a for the plan_year for which the first waiver is granted the adjusted account balance as of the valuation_date for each affected plan participant equals the participant's actual account balance plus the amount that such participant would have received if the amount waived had been contributed b for each plan_year following the plan_year for which a waiver is granted the adjusted account balance of each participant affected by such waiver calculated as of the valuation_date for that year equals the adjusted account balance as of the valuation_date in the prior plan_year plus the amount equal to the actual investment return credited or charged to the participant's actual account balance plus the amount equal to of the excess of the amount in over the participant's actual account balance calculated as of the same date plus the amount equal to such participant's allocated share of the employer's required_contribution whether or not waived for the plan_year determined without regard to adjusted waiver payments and discretionary contributions minus the amount of the participant's adjusted account balance forfeited during the plan_year under the plan's provisions for a given plan_year the employer is required to contribute a certain amount in order to satisfy the minimum_funding_standard for such plan year for each plan_year that follows a plan_year for which a waiver of the minimum_funding_standard was granted the amount equals the amount due in accordance with the plan's contribution formula without regard to this section plus the adjusted waiver amount the adjusted waiver amount for a given plan_year equals the sum of the amounts necessary to amortize each waived_funding_deficiency over a period of plan years plan years for waivers granted for plan years beginning prior to date measured from the valuation_date of the plan_year for which the corresponding waiver was granted at t ’ interest compounded annually minus the sum of the amounts necessary to amortize the total of each year's forfeitures which have arisen since the first waiver was granted over a period of plan years plan years for forfeitures occurring in plan years beginning prior to date measured from the valuation_date of the plan_year in which the corresponding forfeitures arose pincite interest compounded annually an amount equal to the adjusted waiver amount must be contributed only until each actual account balance equals the adjusted account balance any plan provision which provides that employer contributions shall be reduced immediately by forfeitures is revoked until each participant's actual account balance equals that participant's adjusted account balance discretionary employer contributions which are in addition to the amounts contributed to satisfy the minimum_funding_standard can be made in any given plan_year however the total employer_contribution for the plan_year cannot exceed the then remaining underfunded amount the sum of the adjusted account balances minus the total plan assets the adjusted waiver payments discretionary contributions and forfeitures of actual account balances for the current plan_year shall be allocated as of that year's valuation_date to the actual account balance of each affected plan participant ‘ tis the interest rate determined on the first day of the plan_year in accordance with sec_412 of the internal_revenue_code as in effect at the time the waiver was requested each time a waiver is granted an original waiver amount owa will be determined for each affected plan participant the owa equals the participant's portion of the amount that was waived commencing with the valuation_date of the plan_year for which a waiver is granted a remaining original waiver amount rowa must be calculated for each affected plan participant as of such valuation_date the owa equals the rowa on the valuation_date of a succeeding plan_year the rowa equals the prior plan year's rowa multiplied by minus the forfeiture of amounts in the prior year's rowa incurred in the current plan_year minus the allocation with respect to the owa for the current plan_year for each waiver that is granted one owa and a corresponding rowa will be established for each affected plan participant the sum of the adjusted waiver payments discretionary contributions and forfeitures of the actual account balances for a given plan_year are allocated to those participants who have rowa's by multiplying the sum of these three amounts by the fraction i ii the numerator of which equals the sum of owa's for a particular participant and the denominator of which equals the sum of the owa's for all participants to determine the portion of this allocation which is to be assigned to a given rowa multiply the allocation by the corresponding owa then divide by the sum of the owa's for the particular participant if the calculation of a rowa results in a value which is less than zero then the rowa is set equal to zero the corresponding owa is set equal to zero and the excess payments will be reallocated to the remaining rowa's a distribution is determined by multiplying a participant's vested percentage by his or her adjusted account balance however distributions from the plan may not exceed a participant's actual account balance if so limited plan participants shall receive subsequent distributions derived from future adjusted waiver payments
